DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the additional monomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the polar organic solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation that the organic solvent is selected from a group of chemicals, and the claim also recites that the solvent is preferably a second list of chemicals which is the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al (US 2014/0216549) in view of Tan et al (6-25-2013, J. Mater. Chem. A, 2013, 1, 10353-10361).
With regards to claim 1, Satoh teaches a light concentrating film (abstract) that contains a terpolymer of VDF (vinylidene fluoride), trifluoroethylene (TrFE), and chlorotrifluoroethylene (CTFE) (as applicants cite in the specification as reading on the chlorinated monomer) (0174), an acrylic monomer having multiple acryloyl groups (0196) (reading on the crosslinker) used for crosslinking (0225), a photopolymerization initiator (0231), and an organic solvent (0306-0307).  Satoh further teaches the application of the composition as a coating (0338) and polymerizing with UV irradiation (0231 and example 2).
Satoh does not teach the composition to contain the polymer to be formed including triethylamine. 
Tan teaches a terpolymer of P(VDF/TrFE/CTFE) that is made using an organic solvent (DMF) and TEA (triethylamine) in a molar ratio of 80 mol% (VDF)/16 mol% (TrFE)/4 mol% (CTFE) (page 10355).  Tan teaches the addition of triethylamine in the production of the terpolymer (page 10355) and the motivation for doing so to be because it dehydrochlorinates the polymer (page 10355).  Tan and Satoh are analogous in art that contains terpolymers of VDF/TrFE/CTFE).  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the triethylamine to the production of the terpolymer, thereby obtaining the present invention.
With regards to claim 2, Satoh teaches the terpolymer to include chlorotrifluoroethylene (CTFE) (0174).
With regards to claim 3, Satoh teaches the molar ratio of CTFE:TFE units to be 2:98 to 98:2 (reading on 2 to 98 mol% of TFE to CTFE) (0088).
With regards to claim 4, Satoh teaches VdF/CTFE/TFE terpolymer to contain at least 50 mol% of the VdF (0178) (reading on 50 mol% or less of the CTFE/TFE).
With regards to claim 5, Satoh teaches the amount of an additional monomer unit to be from 0.1 to 10 mol% (0092).
With regards to claim 6, Satoh teaches an acrylic monomer having multiple acryloyl groups (0196) (reading on the crosslinker) used for crosslinking (0225).
With regards to claim 7, Satoh teaches the organic solvent to include ethyl acetate, methyl acetate, or butyl acetate (esters), acetone (ketone), dimethylsulfoxide (DMSO) (sulfur-containing), and halogenated solvents (0307).
With regards to claim 8, Satoh teaches the composition to be used as a film (title).
With regards to claim 9, Satoh teaches the film to be used for a device such as microfluid devices, optical devices, and recording media (0327).
With regards to claim 10, Satoh is silent on the use of the film to form a dielectric layer in a field-effect transistor.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical function relating to the use as a dielectric layer in a field effect transitor are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference contains a terpolymer with a Triethylamine: (Ogumi et al (US 2015/0116835) and Tan et al (7/25/2012, J. Mater. Chem., 22, 18496-18504); the following references teach the process for making the polymer but not the process of using the polymer: Ameduri et al (US 2016/0046746) and Bauer (US 2012/01169039); and the following reference teaches the polymer and use but does not include the triethylamine: Zhao et al (US 2017/0192354).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763